Citation Nr: 0723571	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-41 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for residuals of a burn 
injury to the left foot.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for keloids, to include 
as secondary to the diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1950 to October 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana, which denied the above claims.

In May 2007, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at 
the RO. A transcript of the hearing has been associated with 
the veteran's claims file.

The issue of service connection for residuals of a burn 
injury to the left foot is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Diabetes mellitus has not been shown to have been incurred 
in or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.

2. Keloids have not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2. The criteria for entitlement to service connection for 
keloids, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran was notified of the information necessary to 
substantiate his service connection claims. The RO sent the 
veteran notice by letters dated in July 2003, October 2003, 
January 2004, November 2004 and November 2006 in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim. He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claims. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant available service, VA and private medical 
treatment records have been obtained, as discussed below. 

Although the veteran's service medical records were stored in 
an area at the National Personnel Records Center which was 
damaged in a 1973 fire, they appear to be complete. The 
veteran has not alleged, and the record does not suggest that 
there are any service medical or other relevant records 
missing, and there is no indication of any additional, 
relevant records that the RO failed to obtain.



Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). As will be 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
any current asserted disability to the veteran's active 
service. In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a current asserted 
disability that is related to his active service. Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service." 38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002). Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).



In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006). 

Service connection for diabetes mellitus may be established 
based upon a legal "presumption" by showing that either had 
become manifested to a degree of 10 percent or more within 
one year from the date of separation from service. 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Diabetes mellitus

The veteran's service medical records are completely negative 
for any findings or diagnosis of diabetes mellitus during his 
period of active service. His separation report of medical 
examination dated in October 1953 shows that upon clinical 
evaluation, his endocrine system was normal with urinalysis 
negative for sugar.

Subsequent to service, VA outpatient treatment records dated 
from June 1968 through March 1975, are all negative for 
treatment for or diagnosis of diabetes mellitus.

Private medical treatment records from R. A. Louapre, III, 
M.D., dated from February 1999 to December 2003 show that the 
veteran was diagnosed with diabetes mellitus in 1999 with 
continuing treatment for diabetes.

During the veteran's May 2007 Travel Board hearing he 
asserted that he began having symptoms associated with 
diabetes mellitus during service. He added that he was first 
diagnosed with diabetes mellitus as early as 1956, but that 
his treating physician from then was now deceased. He 
indicated that he had a long history of taking medication for 
the diabetes mellitus.

The evidence of record is completely negative for a diagnosis 
of diabetes mellitus during the veteran's period of active 
service. There is also no evidence of record showing that he 
had diabetes mellitus that was manifested to a compensable 
degree within one year following separation from service. The 
earliest medical evidence of record of a diagnosis of 
diabetes mellitus was not until 1999, approximately 46 years 
following separation from service. Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Contrary to the veteran's contentions that he had symptoms of 
diabetes mellitus during service that were not diagnosed, 
there is no competent medical evidence of record relating his 
current diabetes mellitus to active service. Diabetes 
mellitus was not diagnosed until many years after service, 
and the only evidence of a relationship to service is the 
veteran's contentions. The actual medical evidence does not 
support the claim. The veteran's statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation. See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). Thus, the veteran's personal belief that he 
has current diabetes mellitus that is related to service 
cannot serve to prove that this disability had its onset 
during active service or is related to any in-service disease 
or injury.

The evidence of record also does not establish that the 
veteran had manifested diabetes mellitus within one year 
following his separation from service. As noted above, the 
earliest competent medical evidence of record of diabetes 
mellitus is not until 1999. Even if the veteran's testimony 
as to he date of onset were to be taken as credible, he 
indicated that the onset of his diabetes mellitus was in 
1956, which was more than one year following separation from 
service. As such, service connection for diabetes mellitus 
based upon a legal presumption pursuant to 38 C.F.R. § 3.307 
is not warranted. 38 C.F.R. § 3.307 (2006).

In the absence of medical evidence establishing that the 
veteran's diabetes mellitus is related to active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus. The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue. That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim. See Gilbert, 1 Vet. 
App. at 49.

Keloids

The veteran's service medical records are completely negative 
for any findings or diagnosis of keloids during his period of 
active service. His separation report of medical examination 
dated in October 1953 shows that upon clinical evaluation, 
his skin and lymphatics were normal, including examination of 
his head, face, neck and scalp.

Subsequent to service, VA outpatient treatment records dated 
from June 1968 to August 1968 show that the veteran underwent 
an excision of a lesion on the scalp which was initially 
thought to be a keloid, but was later diagnosed as a foreign 
body granuloma of the scalp. 

VA outpatient treatment records dated in December 1972 and 
January 1975 show that the veteran reported a history of 
removal of a skin growth on the back of the head and neck in 
1968. He was treated for additional growths on the back of 
the neck diagnosed as keloids.

During the veteran's May 2007 Travel Board hearing he 
asserted that he had small keloids during service, but that 
they had been cut with a razor when he would get his hair 
cut. He also asserted that the keloid formations were 
secondary to his diabetes mellitus. 

The evidence of record is completely negative for a diagnosis 
of keloids during the veteran's period of active service. The 
earliest medical evidence of record of treatment for keloids 
was not until 1968, approximately 15 years following 
separation from service. As noted above, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. Maxson, 230 F.3d at 1333.

Contrary to the veteran's contentions that he had symptoms of 
small keloids during service that were not diagnosed, there 
is no competent medical evidence of record relating any 
current keloids to active service. Keloids were not diagnosed 
until many years after service, and the only evidence of a 
relationship to service is the veteran's contentions. The 
actual medical evidence does not support the claim. The 
veteran's statements are without significant probative value 
in regard to the issue at hand, as he has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation. See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495. 
Thus, the veteran's personal belief that he has current 
keloids that are related to service cannot serve to prove 
that he has a current disability which had its onset during 
active service or is related to any in-service disease or 
injury.

The veteran is not currently in receipt of service connection 
for any disability, therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted. 
See 38 C.F.R. 
§ 3.310(a) (2006); Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
veteran currently has keloids that are related to active 
service, the preponderance of the evidence is against the 
claim of entitlement to service connection for keloids. The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue. That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim. See Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for keloids, to include as secondary to 
the diabetes mellitus, is denied.



REMAND

The veteran is seeking entitlement to service connection for 
residuals of a burn injury to the left ankle. Because the 
evidence is not sufficiently developed to allow for 
comprehensive appellate review, the appeal will be remanded.

The veteran's service medical records reveal that in April 
1951, he was treated for a second degree burn of the left 
ankle. He had sustained the injury while working in a mess 
hall when he ran into an fellow-serviceman who was scrubbing 
the floor with hot water, burning the left ankle. There was 
no further treatment shown during the remainder of service. 
His separation report of medical examination dated in October 
1953 shows that upon clinical evaluation, his skin, feet, and 
lower extremities were all normal.

Subsequent to service, VA outpatient treatment records dated 
from June 1968 through March 1975, as well as, private 
medical records from R. A. Louapre, III, M.D., dated from 
February 1999 to December 2003, are all negative for 
treatment for or diagnosis of symptoms associated with 
residuals of a burn injury to the left foot.

During his May 2007 Travel Board hearing, the veteran 
indicated that he continued to experience residuals from the 
April 1951 burn injury to the left ankle. He described that 
he had residual scarring, pain, tenderness, and swelling. He 
added that he was required to wear soft shoes as a result of 
his symptoms.

The Board is unable to determine whether the veteran 
presently has a current disability within the meaning of 
applicable statute and regulation; and assuming that such a 
disability exists, whether it was caused or aggravated by any 
incident of active service.



There is presently insufficient evidence upon which to 
evaluate the veteran's implicit contention that he has a left 
lower extremity disability. It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection. In the absence of proof of a 
present disability, there is no valid claim presented. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

In light of the veteran's contention that he has current 
residuals of the April 1951 burn injury to the left ankle 
during service, the Board finds that the veteran should be 
afforded an appropriate VA examination to determine the 
etiology of any current disorder of the left lower extremity 
which may be found on examination prior to final appellate 
review of the instant claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will arrange for the veteran 
to be afforded an appropriate VA 
examination so as to assess the current 
extent, nature, and etiology of the 
veteran's asserted residuals of a burn 
injury to the left foot. The veteran's 
claims file must be reviewed by the 
examiner in conjunction with conducting 
the examination. Any studies deemed 
necessary should be performed.




The examiner is requested to opine as to 
whether the veteran currently has a 
current disability manifested by residuals 
of a burn injury to the left foot, and if 
so, whether any such diagnosed disability 
is etiologically related his period of 
active service, to include the in-service 
April 1951 report of a burn injury. If 
such a determination is not possible 
without resort to speculation, the 
examiner should so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2. The RO/AMC will then readjudicate the 
veteran's claim for service connection. If 
the benefit sought on appeal remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


